Citation Nr: 1504149	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cognitive disorder, claimed as memory loss, to include as secondary to service-connected anxiety disorder (subsyndromal posttraumatic stress disorder (anxiety disorder), infectious mononucleosis, and as a result of exposure to herbicides.


REPRESENTATION

The Veteran represented by:     Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the Atlanta, Georgia RO. 

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In May 2013 and June 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Memory loss has not been related to any diagnosed disability of the Veteran other than service connected anxiety disorder and age.




CONCLUSION OF LAW

The criteria for service connection for a cognitive disorder, claimed as memory loss, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in March 2005, August 2005, October 2005, and May 2013.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in February 2014 and November 2014.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in May 2013, January 2014, and August 2014 and a hearing before the undersigned in July 2012.  

The report of the August 2014 VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient reasoning to support the opinions and conclusions.  Therefore, the Board concludes that the August 2014 VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that in January 2014, the examiner explained that she was unable to state with certainty whether the Veteran's memory loss was related to anxiety disorder NOS (subsyndromal PTSD) or not without resorting to mere speculation. The examiner, a psychologist, suggested that a medical provider evaluate the Veteran to rule out a medical cause to his memory loss.  The Board then remanded the Veteran's claim in June 2014 for a new VA examination, requesting that a medical provider evaluate the Veteran for a memory loss disability.  The VA examiner in August 2014 noted that she had the same credentials as the prior examiner.  The Board finds, however, that no prejudice to the Veteran has occurred. The January 2014 examiner could only speculate whether the Veteran had a disability causing memory loss that was separate from the service connected anxiety disorder NOS.  As discussed more thoroughly below, the August 2014 examiner determined that she had enough information to form an opinion and provided the Board with the opinion and rationale sufficient to assist the Board in its determination.  Therefore, the Board finds that it can proceed to the merits of the Veteran's claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative who acknowledged the need for and suggested submitting a report from a doctor on the existence and level of severity of PTSD and memory loss symptoms.  The VLJ explained the issues on appeal and asked pertinent questions regarding the nature of the disability and the elements required for service connection.  The Veteran was asked to provide details of who he has seen for the disability and when, including the most recent visits.  As to memory loss, he was asked specifically about what symptoms he noticed and their level of severity before, during, and after service.  

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for a memory loss disability.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  As some organic diseases of the nervous system may cause memory loss, the Board notes that organic diseases of the nervous system are included under § 3.309 as a chronic disease.  

Where a veteran served continuously for ninety days or more and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  The Veteran has asserted that any memory loss disability was caused by or related to Agent Orange exposure or secondary to his service connected anxiety disorder (diagnosed as subsyndromal posttraumatic stress disorder). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).  Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).   

Secondary service connection may also be warranted for disability proximately due to or the result of a service connected disorder and where aggravation of a nonservice connected disorder is proximately due to or the result of a service- connected disability. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Effect of Veteran's Lay Opinions

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 ; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, a cognitive disorder, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  For the service connection claim before the Board, the Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, for the claim before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, clinical and diagnostic tests, such as X-rays and laboratory tests, or here, specialized testing for a cognitive disorder, and clinical interviews, all of which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical, psychiatric, or cognitive diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis of, for example, a cognitive disorder, and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent. To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Facts

The Service treatment records do not contain any complaints, testing, treatment, or diagnosis for cognitive disorder, or any other disability causing memory loss.

The Veteran was diagnosed and treated for mononucleosis while he was stationed in Okinawa in April 1959.  

In October 1959, the Veteran was evaluated by mental health hygiene with his wife for her symptoms.  The Veteran had no psychiatric disease but received counseling to help him be more supportive of his wife.  

In the March 1975 separation examination, the examiner stated that there were no residuals from the mononucleosis.  The examination also stated there were no complaints for depression or loss of memory.

In March 1986, while being treated for lymphoma, there were no findings of memory or cognitive deficits.  

In a March 2003 Agent Orange examination, there were no neurological findings.  

In August 2006, the Veteran was described as alert and a dementia screen was negative.

In January 2006, the Veteran was evaluated for PTSD at the Vet Center.  The Veteran's memory was noted to be intact.  

In August 2007, a VA dementia screen was noted to be positive and referred to the physician.  The physician, however, found the Veteran to be alert.  

In September 2008, the Veteran was again described as alert and the depression screen was negative.

In a May 2009 VA examination for esophageal cancer, the examiner listed the Veteran's active problems, which did not include a cognitive disorder or a memory loss problem.  

In November 2009, the Veteran was described as alert and a dementia screen was negative.

In March 2010, Dr. F. Sams, who appears to be the Veteran's private primary care provider, noted the Veteran's memory was intact.  

A May 2010 medical treatment note described the Veteran as alert.  

In the Veteran's claim for aid and attendance, the physician who certified the Veteran's need for aid and attendance did not include memory loss as a reason for aid and attendance and described the Veteran as competent.  In the October 2010 VA examination for aid and attendance, the examiner noted that the Veteran did not experience any problems with memory loss.  

In September 2012, a private physician, Dr. E. Hardin, diagnosed PTSD, but stated the symptoms had decreased over time.  Dr. Hardin did not mention memory loss as a symptom.  

In May 2013, the Veteran underwent a VA examination where he was diagnosed with subsyndromal PTSD, which the examiner stated meet the criteria for anxiety disorder NOS.  When describing which of the Veteran's symptoms met the DSM-IV criteria for PTSD, see 38 C.F.R. § 4.125, the examiner noted that the symptoms did not include mild memory loss, short term memory loss, intermittent memory loss, or long term memory loss.  The examiner concluded that the Veteran's memory function was intact.  

In a November 2013 rating decision, the RO granted service connection for anxiety disorder (subsyndromal PTSD).  The Board notes that the Veteran is also service connected for mononucleosis, but it is currently rated as noncompensable as there are no current residuals or manifestations from mononucleosis.

In a January 2014 VA examination, the Veteran described answering a phone call and when he hangs up, he initially cannot remember who he talked to but it comes back to him 5-6 minutes later.  He also writes everything down or he will forget doctor's appointments or meetings.  His wife first noticed his memory disturbance 4-5 years earlier.  He denied any history of seizures or family history of dementia or Alzheimer's.  He was hit in the head in 1959 but did not lose consciousness.  Upon examination, the Veteran's thought processes were cogent.  Also, he demonstrated good abstract reasoning abilities, good judgment, and good insight.

The Veteran also underwent testing for cognitive impairment.  He performed average for the ability to perceive spatial relations and ability to remember and process visual and short term memory but slightly below average for the ability to respond verbally to either naming or retrieving learned material or the capacity for anterograde memory or the ability to form new memories beyond a certain point.  He was extremely low on the portion of the testing that measured the ability to remember information immediately after it is presented.  The examiner concluded the Veteran is likely to experience deficits with short term recall and memory and diagnosed mild neurocognitive disorder.  

The examiner, a psychologist, noted that memory loss can be caused by several different factors including age, medications, nutrition deficiencies, medical problems (i.e. hypothyroidism, mental health problems, etc.).  She explained that she was unable to state with certainty whether the Veteran's memory loss was related to anxiety disorder NOS (subsyndromal PTSD) or not without resorting to mere speculation.  The examiner suggested that a medical provider evaluate the Veteran to rule out a medical cause to his memory loss.

In an August 2014 VA examination, the Veteran reported he retired from law enforcement in 1993 but since retiring, he manages the day-to-day operations for the Georgia Association of Law Enforcement Firearms Instructors, which purportedly amounts to working 40-45 hours a week.  The examiner also noted that the Veteran arrived on time and unaccompanied to the examination.  He was alert and responded to all questions asked of him in a manner that suggested that he was listening and comprehending.  He expressed a strong passion for his hobbies; including hunting, fishing, and constructing and selling firearms.  The Veteran underwent the Montreal Cognitive Assessment; a standardized screening tool to assess for possible cognitive impairment.  The Veteran scored 26 out of a possible 30 points; reflective of normal cognitive functioning.  Contrary to results of testing from the January 2014 VA examination, the Veteran exhibited good immediate recall for novel information, as well as intact executive functioning (e.g., planning, vigilance, organization.)  Although he exhibited some difficulty recalling newly learned information after a short delay, he was able to remember with the assistance of cues.
 
The August 2014 examiner disagreed with the January 2014 examiner that the Veteran suffered from a diagnosable neurocognitive disorder.  The Veteran did not exhibit any specific memory impairment that exceeds what might be expected given his age and his underlying (very) mild anxiety symptoms.  He exhibited some difficulty with free recall of newly learned information; however, he responds well to cuing.  Moreover, he spontaneously reported numerous strategies that he implements in his day-to-day life to assist him with remembering mundane information (e.g., list-making, reminder notes, and calendars.)  He denied that his memory issues have created any significant difficulties for him, and never have they affected his job performance or his ability to have meaningful relationships.  In fact, given his age and noteworthy medical conditions, the Veteran functioned at a superior level.  He continues to work 40 to 45 hours per week for a nonprofit organization that he founded, shares close and loving relationships with his wife of 56 years, his children, his grandchildren, and his great-grandchildren; and he endorses numerous recreational activities about which he is passionate.  

It was the examiner's opinion that the Veteran's memory loss actually reflects--at least in part--the mild distractibility and concentration problems associated with underlying anxiety, and it should not be diagnosed as a separate condition.  The examiner concluded that the memory loss was at least in part a symptom of the already diagnosed and service-connected anxiety disorder.

The Board acknowledges that the January 2014 VA examination demonstrated findings of cognitive impairment in the area of short-term memory problems.  A clinical finding, such as short term memory loss, or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  As such, the memory loss findings alone do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

To the extent the January 2014 VA examiner did diagnose a memory loss disability distinct from his anxiety disorder, the August 2014 VA examiner concluded that his memory loss is attributable to the anxiety disorder and aging.  Moreover, the January 2011 VA examiner could not determine if the cognitive disorder was related to the anxiety disorder or something else.  Stated another way, the January 2014 examiner could only speculate as to the cause of any memory loss or problems.  On the other hand, while the testing for cognitive disability was mildly positive in January 2014, the August 2014 VA examination was negative and the August 2014 VA examiner did not find any symptoms or findings in her examination suggesting a memory loss or cognitive disability separate and distinct from the service connected anxiety disorder and aging.  The findings and conclusions of the August 2014 VA examiner are also noted to be consistent with the findings noted in the medical treatment records.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As to the January 2014 VA examiner's opinion, service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  In this case, the January 2014 examiner could not confirm the etiology of the Veteran's memory loss symptoms without resorting to speculation, therefore, none of the medical opinions, including the diagnosis of a mild neurocognitive disorder, have the required degree of medical certainty required for service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).   

In contrast, the August 2014 VA opinion is adequate.  That examiner reached an opinion offering reasons and the basis for concluding any memory loss is a manifestation of the anxiety disorder, not a separate disability.  It is based upon consideration of and consistent with the Veteran's prior medical history and examinations, and also describes the findings and reasons, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also provided a rationale for her conclusion.  As such, the Board finds the August 2014 VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The opinions are well reasoned, detailed, consistent with other evidence of record, and included review of the claims file.  In this case, the Board finds that the August 2014 VA examiner applied a valid medical analysis to all of the significant facts of the case in order to reach the conclusion submitted in the opinion and relied upon an accurate understanding of the record.

Accordingly, the Board places more probative weight on the opinion of the August 2014 VA examiner and finds that while he may have some mild memory loss symptoms, the Veteran does not have a cognitive disorder causing memory loss.  

The Board thus finds that Shedden element (1), a current disability, has not been demonstrated to establish service connection for a cognitive disorder.  There is insufficient medical evidence in the file, either service or civilian, that the Veteran has, other than his service connected anxiety disorder, a diagnosed medical or mental health illness or disability, especially one conforming to the criteria set forth in DSM-IV, See 38 C.F.R. § 4.125, that manifests itself in memory loss.  Instead, the medical evidence, as noted, demonstrates that the Veteran has only one disability that causes or affects memory loss, his service connected anxiety disorder.  This is a determination that cannot be made by a layperson, but, instead, requires medical evidence.  Based on the medical evidence, the Board has therefore determined that the Veteran's memory loss is due to his anxiety disorder and age, and there is no evidence that he has a separate, distinct cognitive disability also causing memory loss.  

Moreover, the Board cannot award him service connection for any memory loss disability when his current award for anxiety disorder already includes his level of functional impairment due to memory loss.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has an additional current diagnosis for a memory loss disability, apart from his service connected anxiety disorder, the Board finds that the Veteran is not entitled to service connection for a cognitive disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").  

In the absence of proof of a present separate cognitive disability which includes memory loss there can be no valid claim.  As there is no competent evidence of a current disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for a cognitive disorder causing memory loss, the benefit- of- the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cognitive disorder, claimed as memory loss, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


